Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both a photomask and a gas in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 212 is described in paragraph 0032 of the specification as a gas, however 212 is not found in Fig. 2 or any of the other drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11143054 A (JP ‘054) in view of WO 2020109152 A1 (WO ‘152).
Regarding Claims 1 and 4, JP ‘054 discloses a pellicle cleaning tool comprising a nozzle for blowing gas and an ultrasonic probe that causes vibration of the pellicle (paragraph 0015-0021 of the English translation). JP ‘054, however, does not disclose a tray motor for moving the photomask support for the cleaning tool. WO ‘152 teaches a cleaning apparatus for cleaning a pellicle used in a lithographic apparatus (paragraph 0002). The apparatus taught by WO ‘152 allows for the membrane assembly to be moved such that different portions of the pellicle can be cleaned (paragraph 000340) and this movement is facilitated by a voltage source (paragraph 000287). The apparatus taught by WO ‘152 further comprises a mechanism for controlling the position of the membrane assembly (i.e. cause the moveable tray to move in a particular direction) (paragraph 000340). JP ‘054 and WO ‘152 are analogous art because both references pertain to devices for cleaning pellicles for lithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a movable tray and a controller directing the movement, as taught by WO ‘152, in the apparatus disclosed by JP ‘054 because providing a movable tray allows for different portions of the pellicle or mask to be cleaned (see WO ‘152, paragraph 000340). Additionally, providing a controller to direct the movement of the tray enables a precise location to be cleaned, thus improving the effectiveness of the cleaning apparatus.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11143054 A (JP ‘054) in view of WO 2020109152 A1 (WO ‘152) as applied to claim 1 above, and further in view of US 5927308 A (Kim).
Regarding Claims 2 and 3, JP ‘054 and WO ‘152 are silent in regards to the nozzle having a plurality of openings. Kim teaches a cleaning system for cleaning a substrate (Abstract). The cleaning system taught by Kim includes a plurality of nozzle openings wherein the spacing between the openings and the length of the openings results in the gas blow pattern covering a width of the pellicle (Kim, Col. 3 Lines 13-31). JP ‘054, WO ‘152, and Kim are analogous art because these references all pertain to cleaning devices for lithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the nozzle design taught by Kim in the apparatus disclosed by JP ‘054 (modified to include the teachings of WO ‘152) because having the nozzles provide a blow pattern that covers the width of the pellicle ensures complete cleaning of the surface (see Kim, Col. 3 Lines 27-31).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11143054 A (JP ‘054) in view of WO 2020109152 A1 (WO ‘152) as applied to claim 1 above, and further in view of JP 2006339664 A (JP ‘664).
Regarding Claims 5-7, JP ‘054 and WO ‘152 do not disclose a second nozzle for the cleaning tool. JP ‘664 teaches a cleaning apparatus for cleaning a substrate (JP ‘664, paragraph 0001-0002 of the English translation). The apparatus taught by JP ‘664 includes two nozzles (“vapor knives”), wherein the nozzles are oriented such that the second nozzle is blowing gas in an opposite angle and in an opposite direction relative to the first nozzle (paragraph 0073 of the English translation and Fig. 8-9). JP ‘054, WO ‘152, and JP ‘664 are analogous art because these references all pertain to cleaning devices for lithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a second nozzle that blows gas in an opposite angle and opposite direction to the first nozzle, as taught by JP ‘664, in the apparatus disclosed by JP ‘054 (modified to include the teachings of WO ‘152) because the opposing forces provided by the gas streams improve the effectiveness of the cleaning tool (see JP ‘664, paragraph 0089 of the English translation).
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200290096 A1 (Ponomarev) in view of US 20180315611 A1 (Isokawa).
Regarding Claims 8 and 11, Ponomarev discloses a method for cleaning debris from a surface using a cleaning assembly. The cleaning assembly includes an ultrasonic device configured to emit ultrasonic waves (paragraph 0028) and a cleaning medium dispenser comprising a single nozzle or a plurality of nozzles (paragraph 0056-0057). The cleaning medium may include a gas (paragraph 0040). The cleaning medium may be preprogrammed and/or automatically controlled (paragraph 0059). The cleaning medium nozzles may be configured to discharge the gas in any variety of directions and/or angles (paragraph 0056). Ponomarev, however, does not disclose a moving support. Isokawa teaches a substrate processing apparatus and method for controlling the apparatus. Isokawa teaches a plurality of stages that support substrates and a stage moving mechanism that moves the stages in a horizontal direction (paragraph 0048). Ponomarev and Isokawa are analogous art because both references pertain to cleaning devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the moving stage taught by Isokawa in the method and device disclosed by Ponomarev because moving the stage whilst applying gas in different directions and directing ultrasonic waves towards the surface would allow for every angle of the debris to be exposed to a removal force by the blown gas streams and increase the effectiveness of the cleaning process.
Regarding Claims 12-13, Ponomarev discloses that a parameter (frequency) of the ultrasonic devices is tuned depending upon the size and/or shape of the surface to be cleaned (paragraph 0051). The acoustic waves may be modulated (paragraph 0048) and thus the size and shape of the surface could be used as parameters for determining on and/or off times for the ultrasonic device.
Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200290096 A1 (Ponomarev) in view of US 20180315611 A1 (Isokawa) as applied to claim 8 above, and further in view of US 6327021 B1 (Higashiguchi).
Regarding Claims 9-10 and 14, neither Ponomarev nor Isokawa disclose that the nozzle parameters are determined by the size or shape of the particle or the pellicle. Higashiguchi teaches a mask inspection system. The inspection system includes a check for dust particles on the surface of the mask (Col. 4 Lines 14-21). If dust particle removal is deemed necessary, a dust particle removal system is moved to suitable positions for dust particle removal (Col. 4 Lines 48-50). The system has a nozzle that is set to a required state based on the size and shape of the dust particles (Col. 4 Lines 51-61). Conditions such as the distance and angle of the nozzle and the pressure at which gas is blown are determined based on the shape and size of the particles (Col. 4 Lines 51-61). Ponomarev, Isokawa, and Higashiguchi are analogous art because each reference pertains to cleaning devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the parameter checks taught by Higashiguchi in the method disclosed by Ponomarev (modified to include the teachings of Isokawa) because using stored data (such as parameters determined by the particle and/or pellicle size and shape) allows for debris to be sufficiently removed by the apparatus (see Higashiguchi, Col. 4 Lines 48-61).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050229946 A1 (Hirae) in view of US 20180315611 A1 (Isokawa).
Regarding Claims 15-20, Hirae discloses an apparatus for treating a substrate comprising a control system. The control system causes changes to the cleaning process based on parameters of nozzles (paragraph 0050) and an ultrasonic device (paragraph 0056). Specifically, the controller controls the flow rate through a control valve (thus dictating an on/off state) (paragraph 0050). The controller also controls the power of an ultrasonic vibration power source (paragraph 0056). Isokawa, as stated above, teaches a substrate processing apparatus and method for controlling the apparatus. Isokawa teaches a plurality of stages that support substrates and a stage moving mechanism that moves the stages in a horizontal direction (paragraph 0048). Hirae and Isokawa are analogous art because both references pertain to cleaning devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a moving stage and control protocols for a moving stage, such as the stage taught by Isokawa, for the controller for the device disclosed by HHirae because controlling the nozzles and ultrasonic device in conjunction with the moving stage would allow for an optimization of the cleaning protocol.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022